DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Figure 8 contains two reference numerals 12 pointing to different parts.
The figures do not contain reference numeral 69 as mentioned in the specification on at least page 10 line 7. 
The figures do not contain reference numeral 88 as mentioned in the specification on at least page 11 line 15. 
The figures do not contain reference numeral 90 as mentioned in the specification on at least page 12 line 3. 
The figures do not contain reference numeral 104 as mentioned in the specification on at least page 13 line 6. 
The figures do not contain reference numeral 108 as mentioned in the specification on at least page 13 line 9. 
Reference numerals 126 and 128 in Figures 8, 9, and 11 are not mentioned in the specification. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

Claim Objections
Claims 1-5 are objected to because of the following informalities: 
Claim 1 lines 3 and 5 should read “the elongated shank” for the purpose of consistency and grammatical accuracy.
The preamble of claims 2-5 should read “The selectable and height-adjustable hitch apparatus of claim []” for the purpose of consistency.
Claim 1 line 4 should read “the elongated shank” for the purpose of consistency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1: Line 11 recites “a lower bracket integral with the lower tube” which renders the claim indefinite because the claim only previously recites a lower tube OR a middle tube so a lower tube is not necessarily required by the previous claim recitation. One of ordinary skill in the art would not be able to reasonably understand the structure of the invention in the case where there was a middle tube but no lower tube. 
In regards to claim 4: Line 2 recites “both the middle tube and the lower tube” which renders the claim indefinite because claim 1 recites only a lower tube OR a middle tube. Additionally, the middle tube pinholes and the lower tube pinholes are both recited in line 4 which renders the claim indefinite because claim 1 recites only middle tube pinholes or lower tube pinholes.
Claims 2, 3, and 5 are rejected for their dependency upon rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Despain (US 5934698).
In regards to claim 1: Despain teaches a selectable and height adjustable hitch apparatus (10) for towing comprising:
an elongated shank (22) received by a vehicle, 
the elongated shank attached to an upper bracket (16) with at least one pin (26) and at least one upper bracket lower pin receiving hole (54) providing angular adjustment of the elongated shank to the upper bracket,
an upper tube (tube formed by portions 40,42,44) integral with the upper bracket having upper tube pin holes (50, 48, 46),
the upper tube received in telescopically a lower tube (tube formed by portions 58, 60, 62) with lower tube pin holes (68, 66, 64), and adjustable in length by at least one pin (20) and alignment of at least one of the upper tube pin holes with the lower tube pinholes (See Figures 3-5 as well as Column 6 lines 32-45), and 
a lower bracket (18) integral with the lower tube receiving a ball mount (14).
In regards to claim 5: The selectable and height-adjustable hitch apparatus for towing, as in claim 1 is taught by Despain. Despain further teaches said ball mount angularly and height adjustable via the tow hitch apparatus (See Figures 3-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Despain.  The selectable and height-adjustable hitch apparatus for towing, as in claim 1 is taught by Despain. Despain further teaches wherein said upper bracket includes opposing vertical support arms (40 and 42). Despain fails to teach wherein the arms are pentagonal. However, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) See MPEP 2144.04 Paragraph IV. Section B. In the instant case, no evidence has been provided that the pentagonal shape of the support arms is . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Despain in view of Schwennsen (US 2015/0102581 A1).  The selectable and height-adjustable hitch apparatus for towing, as in claim 2 is taught by Despain.  Despain fails to teach wherein the pentagonal opposing vertical support arms include at least three upper bracket lower pin receiving holes for angular adjustment of the upper bracket to the elongated shank. However, Schwennsen teaches vertical support arms (36) of a bracket with 6 holes (50a-f) for angular adjustment of the upper bracket relative to the elongated shank (14) (Paragraph 0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additional upper bracket lower pin receiving holes in the support arms of Despain as in Schwennsen so as to allow increased angular adjustment of the upper bracket relative to the elongated shank thereby increasing the positional versatility of the hitch so that a user can choose the position best suited for their particular needs. 

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The claim recites both a middle and a lower tube where the middle tube is telescopically received by the lower tube. While telescoping tubes are generally known in the art, the prior art fails to teach a hitch device with all three tubes (upper, middle, and lower) and brackets as recited in claim 4. Additionally, it 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobs (US 10857846 B1) teaches a height adjustable hitch assembly, Babuska (US 2015/0184795) teaches an adjustable hitch assembly with a bracket, Columbia (US 2015/0137484 A1) teaches a telescoping hitch assembly, Weipert (US 2013/0020784 A1) teaches a hitch assembly adjustable in multiple directions, Cearns (US 2008/0122199 A1) teaches a height and length adjustable hitch assembly with a pentagonal bracket and pin, Smith (US 7255362 B2) teaches a tiltable trailer hitch with a bracket and tube adjustable relative to an elongated shank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611